Citation Nr: 1735387	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  11-34 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable disability rating for post-operative left varicocele.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  This matter was remanded in September 2015 and June 2016 for further development, which has been completed.

In a May 2015 application for disability compensation, the Veteran requested service connection for a left groin traumatic injury. It appears that this request is    for the same disability for which he is already service connected and which is currently before the Board on appeal of the evaluation assigned.  However, such matter was referred by the Board in September 2015 and June 2016 but no action has been taken.  Accordingly, the matter is again referred to the Agency of Original Jurisdiction (AOJ) for clarification and, if necessary, appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDING OF FACT

The most probative evidence of record shows that the Veteran's left varicocele        is manifested by pain, swelling, and decreased sensation, and with some functional impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent, but no higher, for left varicocele have been more nearly approximated throughout the appeal period.  38 U.S.C.A.    §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.115b, Diagnostic Code 7599-7519, 4.123, 4.124a, Diagnostic Code 8630 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in August 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds the duty to assist has been satisfied.  The Veteran's service treatment records, post-service treatment records, and VA examination reports are of record.  The Veteran was also afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remands have been undertaken.  In this regard, the Veteran was afforded VA examinations and the     Appeals Management Office sent the Veteran an authorization and release form in November 2016 to permit VA to request treatment records in connection with his claim. Accordingly, the Board finds that there has been substantial compliance    with the prior remand instructions and no further action is necessary. See D'Aries    v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Analysis

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by     the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is      an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt       to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); see also Gilbert        v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability. 38 U.S.C.A.   § 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to         their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations      are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson     v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Varicocele is not listed as a specific disability under the VA's Rating Schedule. Where the Rating Schedule does not list the specific disability being rated,             the disability is rated under criteria where the functions affected, anatomical localization, and symptomatology are analogous. 38 C.F.R. § 4.20. The Veteran's service-connected left varicocele has been rated by the RO analogously under Diagnostic Code 7519, which rates urethral fistula. However, while the RO used Diagnostic Code 7519 to evaluate the Veteran's left varicocele disability, the Board finds that rating his disability analogous to Diagnostic Code 8630 for neuritis of the ilio-inguinal nerve is more consistent with his complaints and the objective findings.  In this regard, Diagnostic Code 7519 involves fistula of the urethra, but there is      no objective evidence showing urethral fistula associated with his disability. He   has reported complaints of pain, swelling, and decreased sensation, which is       more consistent with a rating based on impairment of the ilio-inguinal nerve.  Accordingly, the Board finds Diagnostic Code 8630 is more appropriate for evaluating the Veteran's disability under the Rating Schedule. See Butts v. Brown,     5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"); Pernorio v. Derwinski,        2 Vet. App. 625 (1992) (any change in a diagnostic code by VA must be specifically explained).  

Under Diagnostic Code 8530 paralysis of the ilio-inguinal nerve warrants a noncompensable rating for mild or moderate incomplete paralysis. A 10 percent evaluation is the maximum schedular rating for complete or severe paralysis of         the ilio-inguinal nerve. 38 C.F.R. § 4.124a. Diagnostic Code 8630 rates neuritis of         the ilio-inguinal nerve.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain (at times excruciating) is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.

Descriptive words such as "mild," "moderate," and "severe" are not defined in      the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."        38 C.F.R. § 4.6 (2016).  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive     of an issue.  All evidence must be evaluated in arriving at a decision.  38 C.F.R.       §§ 4.2, 4.6.

The Veteran is seeking a higher rating for his service-connected left varicocele. By way of history, service connection for left varicocele was established by a February 1980 rating decision, with a noncompensable evaluation assigned. Thereafter, in June 2008, the Veteran filed a claim for an increased rating of his service-connected left varicocele.  Upon review of the record the Board finds that an increased rating of 10 percent for the Veteran's service-connected left varicocele is warranted.

As an initial matter, the Board notes the Veteran receives special monthly compensation under 38 C.F.R. § 3.350 (2016) on account of loss of use of a creative organ and is already separately rated for erectile dysfunction.  Thus, symptomatology associated with that disability may not be considered in evaluating his left varicocele as to do so would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2016) (the evaluation    of the same manifestation or disability under different diagnoses is to be avoided).

On VA examination in August 2008, the Veteran reported that his left varicocele condition has existed for 32 years.  The genital examination revealed normal findings of the penis and testicles and no genital fistula was noted.  The examiner noted residual 
sequelae from a prostate problem, including slowing of urinary stream. As to the effects of the Veteran's left varicocele on his usual occupation, the examiner noted the Veteran experiences increased pain with any heavy lifting.

On VA genitourinary examination in July 2011, the Veteran complained of pain on the left side of his genital area which has become worse particularly with standing    for more than two hours, fast walking, lifting more than 50 pounds, and when constipated.  The Veteran reported that his pain improves with ice, rest, and wearing   a jockey strap.  He further stated that he takes ibuprofen three to four times a day when he is experiencing severe pain, which occurs once a week for a period of two days.  The examiner relevantly noted that the Veteran had undergone surgery for ligation of the left internal spermatic vein in 1976 and for left inguinal hernia in 2007.  The Veteran reported flank or back pain, lower abdominal or pelvic pain, and that when the pain is severe, it radiates from his left testicle to his left groin and up to       the left lower [back].  The Veteran's bladder, anus and rectal wall, and urethra examinations were normal.  The examiner noted an abnormal perineal sensation as decreased sensation of the left scrotum extending to the mid perineum and from the mid perineum to the rectum, sensation was equal.  No peripheral edema was noted.  Examination of the left testicle revealed that the testes were non-tender but the surrounding varicosities were painful to touch. The examiner noted a tender, enlarged varicocele and remarked that the whole left scrotum had decreased sensation to light touch, but there were normal findings on the right and perineum.  In addition, the examiner noted a normal seminal vesicles (non-palpable) examination. The examiner diagnosed the Veteran with left varicocele status post-surgery with residual scar, ilio-inguinal nerve impingement, and recurrence of the varicocele.

At that time, the Veteran also reported being employed on a full time basis and the amount of time he lost from work during the last year was five weeks.  Specifically, he stated that his main reason for missing work had been the left scrotum swelling    and pain and he misses three days at a time.  Other days he missed work for upper respiratory problems and an injury to his right foot caused him to miss two weeks. In addition, he stated that he has problems at work lifting heavy linens, boxes, tables and that he has to take 10-15 minute breaks every two hours.  He stated there was severe pain in his left scrotum when constipated and that he had problems lifting anything over 50 pounds.  As a result, the Veteran reported that he had been assigned different duties at work, had increased tardiness, and increased absenteeism.  The examiner noted significant effects on the Veteran's general occupation due to decreased mobility, problems with lifting and carrying, and pain.  Effects of the Veteran's condition on his usual daily activities were noted as mild for chores and travel, moderate for shopping and toileting, severe for exercise and recreation, and his condition prevents him from participating in sports.  Specifically in regard to recreation-which the examiner noted as sexual intercourse, when the Veteran
is in severe pain, his condition prevents otherwise minimal effects.

On VA examination in October 2011, the Veteran reported experiencing back pain, lower abdominal pain and weakness due to his left varicocele.  On examination       of the skin, a scar was not found.  On physical examination of the genitalia, the penis was found to be normal.  There was no evidence of deformity, masses, or tenderness and no urethral fistula.  The scrotum and spermatic cord were normal.  The examiner noted that varicocele was present with bilateral enlarged, tortuous veins.  Examination of the left testicle revealed a well-developed, well descended testis, with no atrophy, no tenderness, no masses, and normal in consistency.  The epididymis and seminal vesicle were normal.  There was no genital fistula noted     on examination.  Perineal sensation was normal.  The examiner remarked that the subjective factors for the Veteran's condition were left varicocele, post-operative and the objective factors were varicocele palpated on examination.  In addition,      the examiner stated there was an enlarged prostate and varicocele and follow-up was recommended.  The examiner stated that the effect on the Veteran's usual occupation and daily activities was difficulty with lifting due to scrotal/groin        pain and not being able to walk or stand for prolonged periods of time.

The Veteran was afforded a VA examination in December 2015.  At that time, the Veteran reported that when the varicocele swells, he has issues with mild urinary obstruction.  However, the examiner stated the symptom was not further discussed because it was mild and intermittent.  The examiner remarked that the Veteran did  not have a voiding dysfunction. The penis was normal upon physical examination; however, the testes were noted as abnormal.  Specifically, the left testicle was noted as abnormal due to the varicocele present.  The examiner remarked that the surgical scar was no longer visible.  

On VA examination in December 2016, the Veteran reported that his scrotum sometimes swells up with straining or heavy lifting and that he noticed blood with straining at times.  Upon physical examination, the examiner noted that the penis was normal, but the testes were considerably softer than normal.  Epididymis was also normal. The examiner stated that the Veteran did not have any scars related to his condition. The Veteran reported that his current occupation is in housekeeping and that he has had to miss one to two weeks of work in the last 12 months as a result of his condition and further remarked that it is hard for him to lift. 

Moreover, the examiner stated there was no evidence of a diagnosis or treatment   for obstructive voiding symptom manifestations of swelling of the left varicocele with or without flare-up as examination findings were negative for complaints        of frequency or urgency of voiding.  The examiner remarked that there was             also paucity of objective evidence in the claims file for post-urination retention.  

The Board notes that the Veteran also received private treatment for his left varicocele during the course of the appeal; the findings on those visits are consistent with the findings on VA examinations noted above.  For example, in February 2016 he was seen for persistent left scrotal pain, with ultrasound showing moderate to severe varicoceles.

After review of the record and resolving all doubt in the Veteran's favor, the Board finds his symptomatology more nearly approximates impairment consistent with neuritis of the ilio-inguinal nerve.  The Veteran has reported severe pain, swelling, and decreased sensation from his left varicocele condition.  He also reported increased pain due to lifting and prolonged standing or walking. In light of his credible reports of pain, swelling, and decreased sensation, and his reported functional impairment, the Board finds that a 10 percent rating based on severe    ilio-inguinal nerve symptoms is warranted.

The Board has considered whether the Veteran is entitled to a separate rating for the surgical scar associated with the ligation of the Veteran's left varicocele.  However, the Veteran has not indicated that his scar is painful or unstable, it was not noted to be so during his previous VA examinations, and it has not exceeded an area of 39 square centimeters.  Indeed, on the Veteran's more recent VA examinations, the scar was noted as not visible.  Accordingly, a separate rating is not warranted on that basis.      38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2016).

The Board has considered the Veteran's assertions regarding the severity of the symptoms he has experienced as a result of his varicocele, including pain, swelling, and decreased sensation, as well as the effects his varicocele has on his activities, including the additional pain he experiences when engaging in intercourse, walking, standing, and lifting, in determining the appropriate disability evaluation.  Such complaints are, in part, the basis for the 10 percent rating being assigned. However, the evidence of record does not document symptoms that support a higher or separate rating under any other diagnostic code.


ORDER

Entitlement to a disability rating of 10 percent for service-connected left varicocele is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


